Citation Nr: 1101224	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee with 
patellofemoral syndrome.

2.  Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome of the left knee with mild 
degenerative changes.



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which continued a 10 percent evaluation for 
degenerative joint disease of the right knee with patellofemoral 
syndrome and a 10 percent evaluation for patellofemoral syndrome 
of the left knee with mild degenerative changes.  In August 2008, 
the Veteran submitted a notice of disagreement (NOD) and 
subsequently perfected her appeal in January 2009.  Her case is 
currently under the jurisdiction of the VA RO in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on her part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to increased ratings for her right and left knee 
disabilities.

The Veteran claims that her bilateral service-connected knee 
disabilities have increased in severity.  Specifically, the 
Veteran's August 2008 NOD indicated that she used a cane, whereas 
she had denied the use of any assistive devices at her July 2008 
VA examination.  Additionally, an October 2010 statement from the 
Veteran indicated that her activity level has severely decreased 
since filing her claim, she has become immobile and cannot sleep, 
and she has been advised that she will need to have surgery on 
her knees.  This level of symptomatology was not reflected in the 
July 2008 VA examination.  For increased rating claims, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where 
the evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 
38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a 
new VA examination is warranted in order to determine the 
Veteran's current level of disability of her knees.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claims of entitlement to increased ratings for degenerative joint 
disease of the right knee with patellofemoral syndrome and 
patellofemoral syndrome of the left knee with mild degenerative 
changes must be remanded for a new VA examination.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the 
Kansas City VA Medical Center, covering the 
period from June 2009, to the present, should 
be obtained and added to the claims folder.

2.  Schedule the Veteran for a VA examination 
with an appropriate examiner in order to 
determine the current severity of her 
service-connected degenerative joint disease 
of the right knee with patellofemoral 
syndrome and patellofemoral syndrome of the 
left knee with mild degenerative changes.  
The claims folder must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examination report must 
reflect that such a review was conducted.  
All indicated studies should be completed.  
The examiner must comment on and fully 
describe any functional effects of the 
Veteran's right and left knee disabilities.

3.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to increased ratings for 
degenerative joint disease of the right knee 
with patellofemoral syndrome and 
patellofemoral syndrome of the left knee with 
mild degenerative changes should be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran.  After she 
has had an adequate opportunity to respond, 
the issues on appeal should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).


